Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 9/14/2022 is acknowledged.

Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a focal length tracking module… configured to monitor variations of the focal length of the optical element and provide feedback to the control system”, in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the Specification shows that  the focal length tracking module includes/corresponds to a light emitting device configured to emit a beam of light through the optical element, and a light-sensitive sensor configured to detect a deflection of the beam of light through the optical element (para[00014]; para[00084]-para[00087]; Fig. 5A).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the display element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the display element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the display element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is rejected based on its dependence from claim 19. In addition, claim 20 recites the limitation "the display element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Appropriate corrections are required. The claims will be interpreted as best understood.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Perreault (US 2017/0301313).

Regarding claim 16, Perreault discloses a method of displaying a scene comprising a series of image frames at different positions in a depth of field of the scene using a display device (see method in Fig. 7 and display device in Figs. 1 and 6 for displaying a scene comprising a “ sequence of display frames representing the VR image content…  focally rendered such that the sequence alternates or iterates between frames rendered for different discrete focal lengths of a set of focal lengths”; para[0012]-para[0013]; para[0029]-para[0030]; para[0034]), comprising: 
determining a frame rate for displaying the image frames with a display module (see Figs. 1-7;  “the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; para[0013]; para[0018]; para[0030]; para[0036]); 
determining a set of focal planes for displaying a corresponding image frame of the scene (e.g. “the rendering component 118 renders the display frames of the sequence 120 based on a select one of four different focal planes, with the particular focal plane selected for a display frame corresponding to the perceived focal power at the time that that frame is to be displayed”, as shown in Figs. 4-5; para[0012]; para[0027]; para[0035]); 
generating a first control signal configured to cause an optical element to cycle through a range of focal lengths at a frequency lower than the frame rate (see Abstract; para[0012]; para[0018]; para[0020]-para[0021]; para[0023]-para[0024]; para[0028]; para[0029]; para[0035]-para[0036]; see driving signal 116 (also denoted herein as “driving signal S”) that comprises a continuously varying cyclical/periodic signal in Figs. 1 and 6; see “display driver to drive the display assembly to display a sequence of frames in a low-persistence mode based on a frame clock signal having a first frequency” and “a lens driver having an output coupled to an input of each of liquid membrane lenses of the pair, the lens driver to generate at the output a periodic, continuously variable driving signal having a second frequency, wherein the first frequency is an integer multiple of the second frequency”; see e.g. in Fig. 2 “the display frame rate (that is, the frequency f2 of the frame display waveform 202) is an integer multiple of the frequency f1 of the varifocal power waveform 201 (that is, f2=N×f1, where N is an integer greater than one)”; see also frequency of 402 with respect to frequency of 401 in Fig. 4; “The rendering component 118 employs focal-based rendering such that each rendered frame is rendered for a corresponding focal length of a set of specified focal lengths, and such that the sequence 120 of display frames cyclically sequences through the set of focal lengths”; “For each display frame of the sequence 120, the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; “the driving signal 116 is synchronized to the frame clock signal 124 such that frame clock signal 124 has a frequency that is an integer multiple of the frequency of the driving signal 116 so that there is a fixed phase relationship between the two signals and such when a display frame rendered for a particular focal plane is displayed, the liquid membrane lens 112 exhibits a focal power correlating to that focal plane at that time”; “As a result, the instantaneous focal power of the liquid membrane lenses 112 and the rendering and display of VR imagery at the display assembly 102 are synchronized such that the display frames displayed at the display assembly 102 are rendered so as to cycle through a set of different focal planes/lengths, and the liquid membrane lenses 112 of the lens assembly 104 are modulated so as to provide, at the time of display of each display frame, a focal power correlated to the focal plane/length for which the display frame was rendered”; see perceived concurrent dual focal length result in FIG. 3 when implementing the configuration represented by the waveforms 201-203 of Fig. 2, and perceived concurrent quad focal result in FIG. 5 when implementing the configuration represented by the waveforms 401-403 of FIG. 4; see 708 in Fig. 7); and 
generating a second control signal configured to cause the display module to display the corresponding image frame when a focal length of the optical element corresponds to a focal plane of the set of focal planes, the image frame corresponding to the focal plane for the depth of field of the scene (see Abstract; para[0012]; para[0018]; para[0020]-para[0021]; para[0023]-para[0024]; para[0028]; para[0029]; para[0035]-para[0036]; see Figs. 1-7; see signals to cause display panel 110 to display corresponding image frame in Figs. 1 and 6; see “display driver to drive the display assembly to display a sequence of frames in a low-persistence mode based on a frame clock signal having a first frequency” and “a lens driver having an output coupled to an input of each of liquid membrane lenses of the pair, the lens driver to generate at the output a periodic, continuously variable driving signal having a second frequency, wherein the first frequency is an integer multiple of the second frequency”; “The rendering component 118 employs focal-based rendering such that each rendered frame is rendered for a corresponding focal length of a set of specified focal lengths, and such that the sequence 120 of display frames cyclically sequences through the set of focal lengths”; “For each display frame of the sequence 120, the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; “the driving signal 116 is synchronized to the frame clock signal 124 such that frame clock signal 124 has a frequency that is an integer multiple of the frequency of the driving signal 116 so that there is a fixed phase relationship between the two signals and such when a display frame rendered for a particular focal plane is displayed, the liquid membrane lens 112 exhibits a focal power correlating to that focal plane at that time”; “As a result, the instantaneous focal power of the liquid membrane lenses 112 and the rendering and display of VR imagery at the display assembly 102 are synchronized such that the display frames displayed at the display assembly 102 are rendered so as to cycle through a set of different focal planes/lengths, and the liquid membrane lenses 112 of the lens assembly 104 are modulated so as to provide, at the time of display of each display frame, a focal power correlated to the focal plane/length for which the display frame was rendered”; see perceived concurrent dual focal length result in FIG. 3 when implementing the configuration represented by the waveforms 201-203 of Fig. 2, and perceived concurrent quad focal result in FIG. 5 when implementing the configuration represented by the waveforms 401-403 of FIG. 4; see 706 in Fig. 7).

Regarding claim 18, as best understood, Perreault discloses all the claim limitations as applied above (see claim 16). In addition, Perreault discloses the second control signal comprises an indicator representing, for one or more pixels of the scene, the image frame for displaying the one or more pixels by the display element (para[0020]; “In the particular example of FIG. 2, the frame display waveform 202 represents the activation state of a backlight of the display panel 110, such that when the waveform 202 is “high” or at state 1, the backlight is activated and thus a frame is being displayed, and when at “low” or state “0” the backlight is deactivated and thus a frame is not being displayed”; “A similar waveform would be exhibited for the activation of pixels for each display frame in an OLED-based implementation of the display panel 110”).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692).

Regarding claim 1, Perreault a display system (see display system 100 in Fig. 1) comprising: 
a display module configured to provide a light field along an optical path of the display system (see display assembly 102 comprising display panel 110 in Figs. 1, 3 and 5, “that provide low persistence display of display frames”, and in which “the duration at which the display panel emits light for a particular display frame is substantially less than the overall period between display frames”, wherein light is emitted along an optical path towards a user’s eyes 108 through lens assembly 104; para[0013];  para[0020]; para[0023]; para[0028]); 
an optical element positioned in the optical path to receive light from the display module and direct the light into a field of view of the display system to display a scene in the field of view, the optical element having a focal length on an optical axis of the optical element that varies in response to a control signal (see lens assembly 104 in Figs. 1, 3 and 5, comprising a set of lenses or other optical elements including “a liquid membrane lens 112 disposed between the display assembly 102 and the corresponding eye 108 of the user and thus facing the display panel 110”; “liquid membrane lenses are modulated so as to cyclically and continuously vary the focal power exhibited by the liquid membrane lenses”; “the sequence of display frames representing the VR image content are focally rendered such that the sequence alternates or iterates between frames rendered for different discrete focal lengths of a set of focal lengths”; “The modulation of the liquid membrane lenses may be synchronized to the display frame clock signal used to control the timing of the display of the display frames of the sequence”;     “Thus, the varying focal length of the lens system employing the liquid membrane lenses is synchronized to the focal planes or focal lengths for which the corresponding frames were rendered”; para[0012]-para[0014]); 
a control system in communication with the display module and the optical element, the control system being programmed to generate the control signal to cause the optical element to cycle through a series of focal lengths at a frequency, each focal length of the series corresponding to a focal plane of a series of focal planes (para[0012]; para[0018]; para[0023]-para[0024]; para[0028]; para[0029]; see lens driver 114, rendering component 118 (application processor 602 and graphics processing unit (GPU) 604 in Fig. 6) and display driver 122 in Figs. 1 and 6; “The rendering component 118 employs focal-based rendering such that each rendered frame is rendered for a corresponding focal length of a set of specified focal lengths, and such that the sequence 120 of display frames cyclically sequences through the set of focal lengths”; “For each display frame of the sequence 120, the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; “the driving signal 116 is synchronized to the frame clock signal 124 such that frame clock signal 124 has a frequency that is an integer multiple of the frequency of the driving signal 116 so that there is a fixed phase relationship between the two signals and such when a display frame rendered for a particular focal plane is displayed, the liquid membrane lens 112 exhibits a focal power correlating to that focal plane at that time”; “As a result, the instantaneous focal power of the liquid membrane lenses 112 and the rendering and display of VR imagery at the display assembly 102 are synchronized such that the display frames displayed at the display assembly 102 are rendered so as to cycle through a set of different focal planes/lengths, and the liquid membrane lenses 112 of the lens assembly 104 are modulated so as to provide, at the time of display of each display frame, a focal power correlated to the focal plane/length for which the display frame was rendered”; see perceived concurrent dual focal length result in FIG. 3 when implementing the configuration represented by the waveforms 201-203 of Fig. 2, and perceived concurrent quad focal result in FIG. 5 when implementing the configuration represented by the waveforms 401-403 of FIG. 4), 
the control system being further programmed to provide the light field from the display module to display the scene as a sequence of different image frames, the different image frames being synchronized with the control signal so that each of the different image frames is presented at a corresponding one of the series of focal planes (para[0012]; para[0018]; para[0020]; para[0023]-para[0024]; para[0028]; para[0029]; “the display panel emits light for a particular display frame”;  “The rendering component 118 employs focal-based rendering such that each rendered frame is rendered for a corresponding focal length of a set of specified focal lengths, and such that the sequence 120 of display frames cyclically sequences through the set of focal lengths”; “For each display frame of the sequence 120, the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; “the driving signal 116 is synchronized to the frame clock signal 124”; “As a result, the instantaneous focal power of the liquid membrane lenses 112 and the rendering and display of VR imagery at the display assembly 102 are synchronized such that the display frames displayed at the display assembly 102 are rendered so as to cycle through a set of different focal planes/lengths, and the liquid membrane lenses 112 of the lens assembly 104 are modulated so as to provide, at the time of display of each display frame, a focal power correlated to the focal plane/length for which the display frame was rendered”; based on this, e.g. when implementing waveforms 201-203 of Fig. 2 “frame 1 of the sequence 120 is rendered based on a focal plane A…, whereas frame 2 of the sequence is rendered based on a focal plane B”, as shown in Fig. 3, and when implementing 401-403 of FIG. 4 “frame 1 of the sequence 120 is rendered based on the focal plane A, frame 2 is rendered based on the focal plane B, frame 3 is rendered based on the focal plane C, and frame 4 is rendered based on the focal plane”, as shown in Fig. 5).
However, Perreault does not appear to expressly disclose the display module configured to provide a variable light field along an optical path of the display system; and the control system being further programmed to vary the light field from the display module.
Kroll discloses a display module configured to provide a variable light field along an optical path of a display system, and a control system being programmed to vary the light field from the display module (see Abstract; para[0165]; “FIG. 1 shows a light modulator device 10 for a display… for the presentation of two-and/or three-dimensional image contents”; “phase and/or amplitude of a collimated light wave field 16 can be varied by the light modulator 12 in dependence on the location on the light modulator 12”; “The light modulator 12 is operated by the control unit 14”; “at least one controllable diffraction device 20 is arranged downstream of the light modulator 12, seen in the direction of propagation of the light wave field 16”; “The diffraction device 20 is also operated by the control unit 14”, and “comprises a variable diffractive structure, depending on how the diffraction device 20 is actually operated”; “This diffractive structure variably diffracts the light wave field 16, which has been modulated by the light modulator 12, in a presettable way”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s invention, with the teachings in Kroll’s invention, to have the display module configured to provide a variable light field along an optical path of the display system, and the control system being further programmed to vary the light field from the display module, for the advantage of an easily realizable method and device for tracking an observer windows of a holographic display or for tracking sweet spots of an autostereoscopic display or for a beam deflection in multi-view displays, in order to make a holographic reconstruction visible (para[0002]; para[0004]; para[0008]).

 Regarding claim 8, as best understood, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). In addition, Perreault discloses each scene frame of the display element comprises an image frame at each focal plane of the series of focal planes (para[0012]; para[0018]; para[0020]; para[0023]-para[0024]; para[0028]; para[0029];  “The rendering component 118 employs focal-based rendering such that each rendered frame is rendered for a corresponding focal length of a set of specified focal lengths, and such that the sequence 120 of display frames cyclically sequences through the set of focal lengths”; “For each display frame of the sequence 120, the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; “the driving signal 116 is synchronized to the frame clock signal 124”; “As a result, the instantaneous focal power of the liquid membrane lenses 112 and the rendering and display of VR imagery at the display assembly 102 are synchronized such that the display frames displayed at the display assembly 102 are rendered so as to cycle through a set of different focal planes/lengths, and the liquid membrane lenses 112 of the lens assembly 104 are modulated so as to provide, at the time of display of each display frame, a focal power correlated to the focal plane/length for which the display frame was rendered”; based on this, e.g. when implementing waveforms 201-203 of Fig. 2 “frame 1 of the sequence 120 is rendered based on a focal plane A…, whereas frame 2 of the sequence is rendered based on a focal plane B”, as shown in Fig. 3, and when implementing 401-403 of FIG. 4 “frame 1 of the sequence 120 is rendered based on the focal plane A, frame 2 is rendered based on the focal plane B, frame 3 is rendered based on the focal plane C, and frame 4 is rendered based on the focal plane”, as shown in Fig. 5).  

 Regarding claim 9, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). In addition, Kroll discloses the display module comprises projection optics arranged to direct light from a spatial light modulator to an optical element (para[0165]; para[0176]; see in Fig. 1, focusing optical component 40 arranged to direct light wave field 16 from spatial light modulator 12 (SLM) to detraction device 20 (optical element)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the display module comprises projection optics arranged to direct light from a spatial light modulator to the optical element, as also taught by Kroll in the combination, for the advantage of an easily realizable device for tracking an observer windows of the holographic display or for tracking sweet spots of an autostereoscopic display or for a beam deflection in multi-view displays, in order to make a holographic reconstruction visible (para[0002]; para[0004]; para[0008]).

 Regarding claim 10, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). In addition, Perreault discloses the optical element comprises a focus-tunable lens (para[0012]; “The pair of liquid membrane lenses are modulated so as to cyclically and continuously vary the focal power exhibited by the liquid membrane lenses”; “the varying focal length of the lens system employing the liquid membrane lenses is synchronized to the focal planes or focal lengths for which the corresponding frames were rendered”).  

Regarding claim 13, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). In addition, Perreault discloses the display module comprises one or more of an OLED screen and a microLED screen (para[0020]; e.g. display panel(s) 110 comprising organic LED (OLED)-based display panel(s)).

Regarding claim 15, Perreault discloses a method of displaying a scene using a display device (see method in Fig. 7 and display device in Figs. 1 and 6; para[0012]-para[0013]; para[0029]-para[0030]; para[0034]), comprising: 
providing a light field projected from a display module according to a sequence of different image frames (see Figs. 1-7, “that provide low persistence display of display frames”, and in which “the duration at which the display panel emits light for a particular display frame is substantially less than the overall period between display frames”, wherein light is emitted along an optical path towards a user’s eyes 108 through lens assembly 104; “a rendering component 118 renders, for each eye of the user, a corresponding sequence 120 of display frames for display by the display assembly 102 via a display driver 122 of the system 100, wherein the sequence 120 of display frames comprising 3D VR image content to be displayed”; see 706 in Fig. 7; para[0012]-para[0013]; para[0018]; para[0020]; para[0023]; para[0028]; para[0030]; para[0035]); 
directing, with an optical element, the light field from the display module into a field of view of the display device (see lens assembly 104 in Figs. 1, 3 and 5, comprising a set of lenses or other optical elements including “a liquid membrane lens 112 disposed between the display assembly 102 and the corresponding eye 108 of the user and thus facing the display panel 110”; “liquid membrane lenses are modulated so as to cyclically and continuously vary the focal power exhibited by the liquid membrane lenses”; “the sequence of display frames representing the VR image content are focally rendered such that the sequence alternates or iterates between frames rendered for different discrete focal lengths of a set of focal lengths”; “The modulation of the liquid membrane lenses may be synchronized to the display frame clock signal used to control the timing of the display of the display frames of the sequence”;     “Thus, the varying focal length of the lens system employing the liquid membrane lenses is synchronized to the focal planes or focal lengths for which the corresponding frames were rendered”; see 708 in Fig. 7; para[0012]-para[0014]; para[0036]); and 
varying a focal length of the optical element through a series of different focal lengths while providing the light field to display the scene by presenting each of the image frames at a different one of the focal lengths (para[0012]; para[0018]; para[0020]; para[0023]-para[0024]; para[0028]; para[0029]; para[0036]; see Figs. 1-5; “the display panel emits light for a particular display frame”;  “The rendering component 118 employs focal-based rendering such that each rendered frame is rendered for a corresponding focal length of a set of specified focal lengths, and such that the sequence 120 of display frames cyclically sequences through the set of focal lengths”; “For each display frame of the sequence 120, the display driver 122 controls the display assembly 102 to display the display frame in accordance with a frame clock signal 124 that sets the frame rate for the display assembly 102”; “the driving signal 116 is synchronized to the frame clock signal 124 such that frame clock signal 124 has a frequency that is an integer multiple of the frequency of the driving signal 116 so that there is a fixed phase relationship between the two signals and such when a display frame rendered for a particular focal plane is displayed, the liquid membrane lens 112 exhibits a focal power correlating to that focal plane at that time”; “As a result, the instantaneous focal power of the liquid membrane lenses 112 and the rendering and display of VR imagery at the display assembly 102 are synchronized such that the display frames displayed at the display assembly 102 are rendered so as to cycle through a set of different focal planes/lengths, and the liquid membrane lenses 112 of the lens assembly 104 are modulated so as to provide, at the time of display of each display frame, a focal power correlated to the focal plane/length for which the display frame was rendered”; based on this, e.g. when implementing waveforms 201-203 of Fig. 2 “frame 1 of the sequence 120 is rendered based on a focal plane A…, whereas frame 2 of the sequence is rendered based on a focal plane B”, as shown in Fig. 3, and when implementing 401-403 of FIG. 4 “frame 1 of the sequence 120 is rendered based on the focal plane A, frame 2 is rendered based on the focal plane B, frame 3 is rendered based on the focal plane C, and frame 4 is rendered based on the focal plane”, as shown in Fig. 5; see perceived concurrent dual focal length result in FIG. 3 when implementing the configuration represented by the waveforms 201-203 of Fig. 2, and perceived concurrent quad focal result in FIG. 5 when implementing the configuration represented by the waveforms 401-403 of FIG. 4).
However, Perreault does not appear to expressly disclose varying the light field projected from the display module to display the scene.
Kroll discloses varying a light field projected from a display module to display a scene (see Abstract; para[0165]; “FIG. 1 shows a light modulator device 10 for a display… for the presentation of two-and/or three-dimensional image contents”; “phase and/or amplitude of a collimated light wave field 16 can be varied by the light modulator 12 in dependence on the location on the light modulator 12”; “The light modulator 12 is operated by the control unit 14”; “at least one controllable diffraction device 20 is arranged downstream of the light modulator 12, seen in the direction of propagation of the light wave field 16”; “The diffraction device 20 is also operated by the control unit 14”, and “comprises a variable diffractive structure, depending on how the diffraction device 20 is actually operated”; “This diffractive structure variably diffracts the light wave field 16, which has been modulated by the light modulator 12, in a presettable way”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s invention, with the teachings in Kroll’s invention, to have varying the light field projected from the display module according to a sequence of different image frames; and varying a focal length of the optical element through a series of different focal lengths while varying the light field to display the scene by presenting each of the image frames at a different one of the focal lengths in the combination, for the advantage an easily realizable method and device for tracking an observer windows of a holographic display or for tracking sweet spots of an autostereoscopic display or for a beam deflection in multi-view displays, in order to make a holographic reconstruction visible (para[0002]; para[0004]; para[0008]).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692), as applied to claim 1 above, and further in view of Labaziewicz et al. (US 2006/0275025).

Regarding claim 2, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). However, Perreault and Kroll do not appear to expressly disclose the control signal is configured to cause the optical element to continuously adjust the focal length across a range between a minimum focal length and a maximum focal length.
Labaziewicz discloses causing an optical element to continuously adjust a focal length across a range between a minimum focal length and a maximum focal length (para[0049]; para[0051]-para[0052]; see e.g. in Figs. 10A-10B, “zoom lens 3, which has a range of focal lengths adjustable between a minimum focal length and a maximum focal length”, when manipulating the lens).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Kroll’s combination, with the teachings in Labaziewicz’s invention, to have the control signal is configured to cause the optical element to continuously adjust the focal length across a range between a minimum focal length and a maximum focal length, for the advantage of providing an extended optical zoom (para[0018]).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692), as applied to claim 1 above, and further in view of Kollin et al. (US 2013/0033485).

Regarding claim 3, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). However, Perreault and Kroll do not appear to expressly disclose a focal length tracking module, the focal length tracking module configured to monitor variations of the focal length of the optical element and provide feedback to the control system.
Kollin discloses a focal length tracking module, the focal length tracking module configured to monitor variations of a focal length of an optical element and provide feedback to a control system (para[0043]; para[0045]; para[0049]; para[0060]; see Fig. 9; “digital electronic hologram 910 and/or the variable lens element 912 may be controllable to perform such functions as changing focal length and steering light toward the user's eye as the user's eye moves”; “It will be understood that feedback from one or more on-board image sensors may be used to determine a distance of a user's eye from the mobile device to control the backlight system, the spatial light modulator, variable lenses, diffractive optical elements, digital electronic holograms, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Kroll’s combination, with the teachings in Kollin’s invention, to have a focal length tracking module, the focal length tracking module configured to monitor variations of the focal length of the optical element and provide feedback to the control system, for the advantage of having elements that help to correct for optical system defects and aberrations (para[0045]).

Regarding claim 4, Perreault, Kroll and Kollin disclose all the claim limitations as applied above (see claim 3). In addition, Kollin discloses the focal length tracking module comprises: a light emitting device configured to emit a beam of light through the optical element (para[0043]; see Fig. 9; “Any suitable lighting system may be used as controllable backlight system 902”; “Examples include, but are not limited to, an array of light-emitting diodes, an array of laser diodes a backlit spatial light modulator such as an LCD, or an emissive device such as an OLED”; “Further, in some embodiments, a single backlight may be utilized”); and a light-sensitive sensor configured to detect a deflection of the beam of light through the optical element, wherein an amount of the deflection of the beam of light is a function of the focal length of the optical element (para[0045]; “The digital electronic hologram 910 and/or the variable lens element 912 may be controllable to perform such functions as changing focal length and steering light toward the user's eye as the user's eye moves”; “It will be understood that feedback from one or more on-board image sensors may be used to determine a distance of a user's eye from the mobile device to control the backlight system, the spatial light modulator, variable lenses, diffractive optical elements, digital electronic holograms, etc.”, these image sensors clearly detecting a deflection of a beam of light through the optical element (e.g. variable lens element 912), resulting from the focal length of the optical element).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the focal length tracking module comprises: a light emitting device configured to emit a beam of light through the optical element; and a light-sensitive sensor configured to detect a deflection of the beam of light through the optical element, wherein an amount of the deflection of the beam of light is a function of the focal length of the optical element, as also taught by Kollin, for the advantage of a feasible way of correcting for optical system defects and aberrations (para[0045]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692) and Kollin et al. (US 2013/0033485), as applied to claim 3 above, and further in view of Nam et al. (US 2010/0073467).

Regarding claim 5, Perreault, Kroll and Kollin disclose all the claim limitations as applied above (see claim 3). In addition, Kollin discloses the focal length tracking module comprises a light emitting device configured to illuminate the optical element to generate an optical wavefront (para[0043]; see Fig. 9; “Any suitable lighting system may be used as controllable backlight system 902”; “Examples include, but are not limited to, an array of light-emitting diodes, an array of laser diodes a backlit spatial light modulator such as an LCD, or an emissive device such as an OLED”; “Further, in some embodiments, a single backlight may be utilized”); and a light sensitive device configured to receive the optical wavefront from the optical element (para[0045]; “The digital electronic hologram 910 and/or the variable lens element 912 may be controllable to perform such functions as changing focal length and steering light toward the user's eye as the user's eye moves”; “It will be understood that feedback from one or more on-board image sensors may be used to determine a distance of a user's eye from the mobile device to control the backlight system, the spatial light modulator, variable lenses, diffractive optical elements, digital electronic holograms, etc.”, these image sensors clearly receiving the light (optical wavefront) from e.g. the variable lens element 912(optical element)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, have the focal length tracking module comprises a light emitting device configured to illuminate the optical element to generate an optical wavefront; and a light sensitive device configured to receive the optical wavefront from the optical element, as also taught by Kollin, for the advantage of a feasible way of correcting for optical system defects and aberrations (para[0045]).
However, Perreault, Kroll and Kollin do not appear to expressly disclose determining a curvature of the optical element.
Nam determining a curvature of an optical element (para[0015]; para[0044]; “a curvature radius and a lens thickness being determined according to the refractive index”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s, Kroll’s and Kollin’s combination, with the teachings in Nam’s invention, to determine a curvature of the optical element, for the advantage of being able to  simultaneously display two dimensional (2D) images and three dimensional (3D) images (para[0010]; para[0015]-para[0016]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692), as applied to claim 1 above, and further in view of McMahon (US 2012/0287291).

Regarding claim 6, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). However, Perreault and Kroll do not appear to expressly disclose the series of focal planes comprises at least five focal planes.
McMahon discloses a series of focal planes comprises at least five focal planes (para[0056]; para[0062]; see Fig. 2; “each row and column has 5 focal planes for a total number of 25 focal planes in the illustrated array of focal planes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Kroll’s combination, with the teachings in McMahon’s invention, to have the series of focal planes comprises at least five focal planes, for the advantage of constructing a plurality of images of a scene as a higher resolution image (para[0044]-para[0046]).

Regarding claim 7, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). However, Perreault and Kroll do not appear to expressly disclose the series of focal planes comprises at least 25 focal planes.
McMahon discloses a series of focal planes comprises at least 25 focal planes (para[0056]; para[0062]; see Fig. 2; “each row and column has 5 focal planes for a total number of 25 focal planes in the illustrated array of focal planes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Kroll’s combination, with the teachings in McMahon’s invention, to have the series of focal planes comprises at least 25 focal planes, for the advantage of constructing a plurality of images of a scene as a higher resolution image (para[0044]-para[0046]).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692), as applied to claim 1 above, and further in view of Send et al. (US 2018/0007343).

Regarding claim 11, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). However, Perreault and Kroll do not appear to expressly disclose the optical element is an adjustable mirror or an adjustable phase mask. 
Send discloses an optical element is an adjustable mirror or an adjustable phase mask (see Abstract; para[0022]; para[0048]; e.g. focus-tunable lens 130; “The focus-tunable lens may be or may comprise one or more lens elements such as one or more lenses and/or one or more curved mirrors, with an adjustable or tunable focal length”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Kroll’s combination, with the teachings in Send’s invention, to have the optical element is an adjustable mirror or an adjustable phase mask, for the advantage effectively modifying a focal position of a light beam passing a lens in a controlled fashion (see Abstract; para[0020]; para[0048]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kroll et al. (US 2014/0055692), as applied to claim 1 above, and further in view of Hirsch et al. (US 2014/0300869).

Regarding claim 12, Perreault and Kroll disclose all the claim limitations as applied above (see claim 1). However, Perreault and Kroll do not appear to expressly disclose the display module comprises a digital micromirror array.
Hirsch discloses a display module comprising a digital micromirror array (see Abstract; para[0040]; para[0124]-para[0125]; e.g. a display or  projection system in which “high-speed spatial light modulators, such as digital micromirror devices (DMDs)…are used”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Kroll’s combination, with the teachings in Hirsch’s invention, to have the display module comprises a digital micromirror array, for the advantage of directly increasing an observed 2D and 3D quality (para[0124]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Kollin et al. (US 2013/0033485).

Regarding claim 17, Perreault discloses all the claim limitations as applied above (see claim 16). However, Perreault does not appear to expressly disclose receiving, from a sensing element, a signal representing a variation of a focal length of the optical element; and adjusting, in response to the receiving, either the first control signal, the second control signal, or both the first and second control signals.
Kollin discloses receiving, from a sensing element, a signal representing a variation of a focal length of an optical element, and adjusting, in response to the receiving, either a first control signal, a second control signal, or both the first and second control signals (para[0043]; para[0045]; para[0049]; para[0060]; see Fig. 9; “digital electronic hologram 910 and/or the variable lens element 912 may be controllable to perform such functions as changing focal length and steering light toward the user's eye as the user's eye moves”; “It will be understood that feedback from one or more on-board image sensors may be used to determine a distance of a user's eye from the mobile device to control the backlight system, the spatial light modulator, variable lenses, diffractive optical elements, digital electronic holograms, etc.”, that is, to adjust signals to control optical element(s) and corresponding display module).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s invention, with the teachings in Kollin’s invention, to have receiving, from a sensing element, a signal representing a variation of a focal length of the optical element; and adjusting, in response to the receiving, either the first control signal, the second control signal, or both the first and second control signals, for the advantage of having elements that help to correct for optical system defects and aberrations (para[0045]).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Schowengerdt (US 2015/0205126).

Regarding claim 19, as best understood, Perreault discloses all the claim limitations as applied above (see claim 16). However, Perreault does not appear to expressly disclose determining the frame rate comprises determining a per-frame bit-depth of the display element.
Schowengerdt discloses determining a frame rate comprises determining a per-frame bit-depth of a display element (para[0017]; para[0089]; “a system for displaying virtual content comprises an image-generating source to provide one or more frames of image data in a time-sequential manner, a display assembly to project light rays associated with the one or more frames of image data”; “the display assembly comprises a first display element corresponding to a first frame-rate and a first bit depth, and a second display element corresponding to a second frame-rate and a second bit depth”, and clearly, frame rate(s) are  determined accordingly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s invention, with the teachings in Schowengerdt’s invention, to have determining the frame rate comprises determining a per-frame bit-depth of the display element, for the advantage of presenting image slices in a suitable and effective frame sequential fashion (para[0089]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of Schowengerdt (US 2015/0205126), as applied to claim 19 above, and further in view of Baker et al. (US 2007/0248350).

Regarding claim 20, as best understood, Perreault and Schowengerdt disclose all the claim limitations as applied above (see claim 19). However, Perreault and Schowengerdt do not appear to expressly disclose determining the set of focal planes comprises selecting a maximum focal plane corresponding to a maximum distance, selecting a minimum focal plane corresponding to a minimum distance, and selecting a number of focal planes to interpolate between the maximum focal plane and the minimum focal plane based on the per-frame bit-depth of the display element.
Baker discloses determining a set of focal planes comprises selecting a maximum focal plane corresponding to a maximum distance, selecting a minimum focal plane corresponding to a minimum distance, and selecting a number of focal planes to interpolate between the maximum focal plane and the minimum focal plane (para[0004]; para[0032]; “FIG. 3 illustrates an exemplary focal range of a device having an adjustable focal length”; “The minimum focal plane nearest to the device is represented by Nmin, the maximum focal plane nearest to the device is represented by Nmax, the minimum focal plane farthest from the device is represented by Fmin and the maximum focal plane farthest from the device is represented by Fmax”; “The focal range for this particular device is the focal distance between Nmin and Fmax”; thus, it is clear that since the focal length is adjustable within the focal range between Nmin and Fmax, a number of focal planes is selected to be/interpolate between Nmin and Fmax).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s and Schowengerdt’s combination, with the teachings in Baker’s invention, to have determining the set of focal planes comprises selecting a maximum focal plane corresponding to a maximum distance, selecting a minimum focal plane corresponding to a minimum distance, and selecting a number of focal planes to interpolate between the maximum focal plane and the minimum focal plane, based on the per-frame bit-depth of the display element in the combination, for the advantage of an automated process to design and construct composite devices comprising multiple digital imaging devices arranged and configured to meet specific requirements (para[0003]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perreault (US 2017/0301313), in view of McMahon (US 2012/0287291).

Regarding claim 21, Perreault discloses all the claim limitations as applied above (see claim 16). However, Perreault does not appear to expressly disclose the set of focal planes comprises at least five focal planes.
McMahon discloses a set of focal planes comprises at least five focal planes (para[0056]; para[0062]; see Fig. 2; “each row and column has 5 focal planes for a total number of 25 focal planes in the illustrated array of focal planes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Perreault’s invention, with the teachings in McMahon’s invention, to have the set of focal planes comprises at least five focal planes, for the advantage of constructing a plurality of images of a scene as a higher resolution image (para[0044]-para[0046]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623